 



Ex. 10.69
ASSIGNMENT

    This Assignment is made       by Rockford Corporation of Tempe, Arizona and
Rockford Europe Vertriebs GmbH (together referred to as “Rockford”) as assignors
      and       Fünfundsiebzigste TVG Vermögensverwaltungsgesellschaft mbH (in
future: Maxxsonics Europe GmbH, referred to as “Maxxsonics Europe GmbH”) as
assignee       pursuant to the Agreement between Tobias Wahl in his capacity as
insolvency trustee for MB Quart GmbH and Rockford of 11 March 2005 (the
“March 11 Agreement”) as changed and amended on 22 September, 2005       for
good and valuable consideration receipt of which is hereby confirmed

  1.   Assignment. Rockford hereby assigns to Maxxsoncis Europe GmbH:

  a.   All right, title and interest Rockford may have in the “MB Quart” name
and mark and the MB Quart Ancillary Marks worldwide, any registrations or
applications for registration thereof, including without limitation the MB Quart
Registrations, and the goodwill of the business in connection with the “MB
Quart” name and mark and the MB Quart Ancillary Marks as contained in but not
limited to the Marks contained in Schedule 1 (collectively the “MB Quart
Marks”);     b.   All right, title and interest of whatever nature in every
country in the world in copyrights in instructions, manuals, packages,
advertisement, marketing materials, websites, and any other original work that
relates or refers to any product marketed under the MB Quart Marks (together:
the “Marketing Material”), except for the Marketing Material held in stock by
Rockford relating to the Rockford Inventory. (The copyright rights referred to
in this Section will be referred to as the “Copyrights”);     c.   All right,
title and interest of whatever nature, including without limitation, patents,
patent rights, trade secrets, inventions, industrial designs, and maskworks and
the right to apply for patents, industrial designs and maskworks protection, on
all acoustic products and components of acoustic products designed, developed,
engineered or invented by MB Quart or for MB Quart (together, the “Patent
Rights” and, when excluding the Excluded Patent Rights, the “MB Quart Patent
Rights”), except this transfer does not include, and Rockford retains all rights
with respect to (a)

1



--------------------------------------------------------------------------------



 



      Patent Rights developed by Rockford or its agents exclusively for Rockford
and (b) patent rights relating to amplifiers and subwoofers in the car audio
field (the “Excluded Patent Rights”). For the avoidance of doubt the parties
agree that all the technology used for the production of speakers sold under the
label MB Quart at MB Quart’s facility in Obrigheim, Germany, or at any other
location except Rockford facilities in the US has belonged and will belong to MB
Quart and that all the technology for subwoofers and amplifiers for the car
audio field has belonged and will belong to Rockford;

  d.   Rockford’s entire right, title and interest in and to any and all claims
and demands it may have, at law or in equity, for past infringement of the MB
Quart Marks, the Copyrights, and the MB Quart Patent Rights.     e.   In the
case of each assignment set forth above, Rockford will retain the right to use
the MB Quart Marks, the Copyrights, and the MB Quart Patent Rights in North
America solely in connection with (a) sales of the Rockford Inventory (as
defined in the March 11 Agreement), which Rockford will have the right to
complete in the time and manner it determines is necessary, and (b) warranty and
repair service for MB Quart products sold by Rockford.

  2.   Rockford Warranties. Rockford warrants to Maxxsonics Europe GmbH as
follows:

          a. Rockford has the right, power and authority to enter into this
Agreement and to perform all terms of this Agreement, including without
limitation, the assignment of its rights, title and interest in the MB Quart
Marks, the Copyrights, and the MB Quart Patent Rights and the Rockford MB Quart
Claims.
          b. Rockford has not registered, or filed an application to register,
and does not claim an interest, direct or indirect, in any trademark
registration or application to register a trademark anywhere in the world for
the MB Quart Marks, or any mark confusingly similar thereto, except for the MB
Quart Registrations.
          4. Maxxsonics Europe GmbH’s Obligation. Unless Rockford and Maxxsonics
Europe GmbH reach other agreements for the handling of MB Quart warranty claims,
Maxxsonics Europe GmbH shall deliver MB Quart products to Rockford at reasonable
prices (no more than cost plus 20%) to put Rockford in a position to fulfill its
warranty obligations from the sale of MB Quart products built in Obrigheim.
          5. Termination period for the use of the Oracle system. According
Section 3 d of the March 11 Agreement Maxxsonics Europe GmbH has the right to
use the Oracle Computer System until December 31, 2005 at the costs specified in
Section 3 d of the March 11 Agreement. Rockford and Maxxsonics Europe GmbH agree
that Maxxsonics Europe GmbH has the right to terminate this use earlier than
December 31, 2005, by giving seven days notice. Maxxsonics Europe GmbH
acknowledges that such services will terminate no later than December 31, 2005,
and will not be available after that date.
          6. Miscellaneous. This Assignment shall be signed in two counterparts
and one original shall be delivered to Rockford and Maxxsonics Europe GmbH
respectively.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties, intending to be bound, have by their duly
authorized representatives executed this Agreement as of the dates written
below.

              Rockford Corporation
  Rockford Europe Vertriebs GmbH
(“Rockford US”)
  (“Rockford GmbH”)

By:
  /s/ Richard G. Vasek   By:   /s/ Richard G. Vasek
 
           
 
           
Name:
  Richard G. Vasek   Name:   Richard G. Vasek
 
           
 
           
Title:
  CFO/Secretary   Title:   CFO/Secretary
 
           
 
           
Date:
  09/22/05   Date:   09/22/05
 
           
 
           
 
            and

 
            Maxxsonics Europe Gmbh
       
 
           
By:
           
 
           
 
           
Name:
           
 
           
 
           
Title:
           
 
           
 
           
Date:
           
 
           

3



--------------------------------------------------------------------------------



 



Schedule 1
To the Assignment
MB Quart Marks and Ancillary Marks

1.   Trademarks

                                  Mark   Kind   Country   Owner   Status   Reg.
no.   Application Date   Expiry Date   Class
MB QUART
  National   USA   reg. by MB USA, assignment recorded   live   74545648   
05.07.1994         
 
                               
MB QUART
  National   USA   reg. by MB USA, assignment recorded   live   74540016   
20.06.1994         
 
                               
MB QUART
  National   USA   reg. by MB USA, assignment recorded   live   74540015   
20.06.1994         
 
                               
MUSICOMP
  National   USA   Rockford Corp.   live   74676239    15.05.1995         
 
                               
BALCONY
  National   USA   Rockford Corp.   live   74667468    04.6.1996         
 
                               
MB QUART
  National   Canada   Rockford Corp.   live   TMA467266   12.06.1996         
 
                               
MB AND DESIGN
  National   Thailand   Rockford (Europe)
Elektronik   live   TM 117661   01.11.1990    01.10.2010    9 
 
                               
MB QUART
  National   Indonesia   Rockford Corp.   live   516425    10.08.2001   
10.08.2011    20 
 
                               
MB QUART
  National   Indonesia   Rockford Corp.   live   516424    10.08.2001   
10.08.2011    9 
 
                               
MB QUART
  National   Saudi Arabia   Rockford Corp.   Pending   86955 (Appl.)  
30.12.2003        9 
 
                               
MB QUART
  National   United Arab Emirates   Rockford Corp.   Pending   58051 (Appl.)  
29.12.2003        9 
 
                               
VERA
      USA   Rockford Corp.       2,809,456    ??    ??    S 

2.   Design Rights

4



--------------------------------------------------------------------------------



 



US Design Patent (US D484,494), registered on 19.11.2002 and assigned to
Rockford Corporation, Tempe, Arizona, USA

3.   Domain names

www.mbquart.org (owner is MB USA)

5